18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MAZO RADIO Co., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Johnson Broadcasting, Inc., Intervenor.
No. 92-1659.
United States Court of Appeals, District of Columbia Circuit.
Feb. 17, 1994.

Before:  EDWARDS, HENDERSON, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the Federal Communications Commission and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of these cases does not call for further opinion.  See D.C.Cir.R. 36(b).


2
Appellants challenge a decision by the Federal Communications Commission granting an FM broadcast station construction permit to Johnson Broadcasting, Inc.  The FCC granted the permit based in part upon integration credits given to Johnson Broadcasting, Inc.  Appellant Georgia Public Telecommunications Commission asserts that the FCC's integration credit program is invalid and that the permit was invalidly granted.  This court recently held that the integration credit program is arbitrary and capricious.   Bechtel v. FCC, 10 F.3d 875, 885 (D.C.Cir.1993).  Therefore, it is


3
ORDERED by the court that these cases are vacated and remanded to the FCC for further consideration in light of this court's decision in Bechtel.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).